27 So. 3d 759 (2010)
Carmen RAMOS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1086.
District Court of Appeal of Florida, Third District.
February 10, 2010.
Carlos J. Martinez, Public Defender, and Billie Jan Goldstein, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Carmen Ramos appeals from a conviction of grand theft of currency valued at $100,000 or more. We affirm because the issue complained of was not properly preserved for appellate review and in no way results in fundamental error. See Smith *760 v. State, 990 So. 2d 1162, 1164 (Fla. 3d DCA 2008).
Affirmed.